IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-30386
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

CARL E. ROBINSON,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Middle District of Louisiana
                     USDC No. 00-CR-99-ALL-C
                       - - - - - - - - - -
                         October 26, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Carl E. Robinson appeals his conviction following a jury

trial for being a previously-convicted felon in possession of a

firearm, 18 U.S.C. § 922(g)(1).   Robinson argues that the

district court erred by failing to grant his motion in limine and

thereby admitting evidence of a narcotics transaction that

preceded his arrest for possession of the firearm at issue.     He

failed to object, however, at trial to the admission of this

evidence through the testimony of various police witnesses.

Therefore, the district court’s admission of this evidence is

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-30386
                               -2-

subject to plain-error review.     See United States v. Graves, 5
F.3d 1546, 1551 (5th Cir. 1993).

     We have reviewed the record, the briefs of the parties, and

the applicable law, and we find no plain error.    The law

enforcement officers’ testimony that they observed Robinson drop

the relevant firearm while they pursued him was probative

evidence of Robinson’s knowing possession of the firearm and was

not germane solely to the issue of Robinson’s character.      In

addition, the fact that the officers were pursuing Robinson

because of his attempted sale of narcotics to undercover officers

“complete[d] the story of the crime” because it provided the

necessary explanation why the officers chased Robinson into the

building in the first place.     See United States v. Coleman, 78
F.3d 154, 156 (5th Cir. 1996).    As such, the evidence was

intrinsic, and Robinson has failed to show that the district

court committed plain error in admitting this evidence, the

probative value of which was not substantially outweighed by any

potential for undue prejudice.    Robinson’s conviction is

AFFIRMED.